UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 16, 2015 Micropac Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 0-5109 75-1225149 (State or other jurisdiction (Commission File Number) (IRS employer of incorporation) Identification No.) 905 East Walnut Street, Garland, Texas Address of principal executive offices Zip Code Registrant’s telephone number, including area code:(972) 272-3571 N/A (Former name or former address, if changed since last report) Item 8.01: Other Events On December 15, 2015 the Board of Directors of Micropac Industries, Inc. approved the payment of a special dividend of $0.10 per share for shareholders of record as of January 12, 2016.It is anticipated that this dividend will be paid to the Company’s shareholders on or about February 11, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated 12/15/2015 MICROPAC INDUSTRIES, INC. (Registrant) By: /s/Mark King (Signature) Mark King Chief Executive Officer
